Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 21 May 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia May 21. 1793.

Your several favors of the 7th. and 12th. instant were duly received and laid before the President. I have to thank you for the intelligence relative to the Creek Indians contained in one of the latter, and forwarded to you by Governor Quesada: and I must do that gentlemen the justice to say that, as far as our information goes, we have no reason to believe that any thing has been done on his part to disturb the peace of the US. with the Indians. I repeat to you the assurance that the orders of the President have been, and continue to be, to the officers of the US. in all parts, to cultivate the peace of your colonies adjoining us with the Indian nations: and as I find, in the papers communicated, a charge against Mr. Seagrove of exciting the Indians against them, I hope he has in no instance been guilty of it. The expression of his which ascribes the late hostilities to our neighbors, I suppose must allude to the governors in the Western quarter, against whom my former letters have informed you that we had well grounded motives of discontent. But these and all others will we hope be brought to an end by the negociations now going on at Madrid, which circumstance also renders unnecessary any observations on the treaties with the Creeks, Choctaws and Chickasaws, which you were so kind as to inclose to me.
I will reserve to myself a further communication to you on the subject of the two cases respecting slaves between Georgia and East Florida,  when more complete information shall be obtained of the state of those proceedings. I have the honor to be with sentiments of the most perfect respect & esteem, Gentlemen, your most obedt. & most humble servt

Th: Jefferson

